EXHIBIT 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report on Form 10-QSB of BPO Management Services, Inc. (the "Company") for the quarterly period ended September 30, 2007 (the "Report"), each of the undersigned hereby certifies in his capacity as Chief Executive Officer and Chief Financial Officer of the Company, respectively, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of1934, as amended; and 2.the information contained in the Report fairly presents, in all material respects, the financial condition andresults of operations of the Company. Date: November 14, 2007 BPO MANAGEMENT SERVICES, INC. By: /s/ Patrick A. Dolan Chief Executive Officer (principal executive officer) Date:November 14, 2007 BPO MANAGEMENT SERVICES, INC. By: /s/ Donald W. Rutherford Chief Financial Officer (principal financial officer and duly authorized officer) A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
